Title: From George Washington to William Shippen, Jr., 9 September 1778
From: Washington, George
To: Shippen, William Jr.


          
            Sir
            Head Quarters [White Plains] 9th Sepr 1778
          
          It is more than probable, from some late maneuvres of the Enemy, that the Army will
            have occasion to move from its present position to the Eastward. I therefore desire that
            the most immediate measures may be fallen upon to remove the sick of the Army at least
            as far as Danbury. The Hospital established at Bedford
            will for the above Reasons  be too much exposed and should therefore
            be immediately removed also as far as Danbury. The Quarter Master General will, upon
            application, afford all the assistance in his power, towards procuring Waggons for the
            removal of the patients and Hospital Stores. I am.
        